ALD-301                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1613
                                       ___________

                                    GARY WALKER,
                                             Appellant

                                             v.

                         R. SETH WILLIAMS, Of Philadelphia
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-15-cv-01567)
                       District Judge: Honorable Joel H. Slomsky
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 23, 2016
           Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                              (Opinion filed: June 28, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Appellant Gary Walker appeals from a district court order granting Appellee’s

motion to dismiss. Because we conclude that this appeal presents no substantial question,


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
we will summarily affirm the District Court’s judgment. See 3d Cir. LAR 27.4; I.O.P.

10.6.

                                              I.

         Walker is a prisoner convicted of first degree murder, acting pro se, who is

incarcerated at Retreat SCI. He filed an action under 42 U.S.C. § 1983, arguing that the

District Attorney, R. Seth Williams, deprived him of his procedural due process rights

guaranteed by the Fourteenth Amendment because he was denied access to evidence for

purposes of DNA and ballistics testing. Williams filed a motion to dismiss the complaint

on multiple grounds. The District Court ruled in favor of Williams and dismissed

Walker’s claims on the grounds that they were foreclosed by both the statute of

limitations and the Rooker-Feldman doctrine.1 Walker now appeals the District Court’s

order.

                                              II.

         We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s order granting the motion to dismiss the complaint as barred by the

statute of limitations. Algrant v. Evergreen Valley Nurseries Ltd. P’ship, 126 F.3d 178,

181 (3d Cir. 1997). We may take summary action where an appeal “does not present a

substantial question.” Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam);

see also 3d Cir. L.A.R. 27.4; I.O.P. 10.6. We may affirm on any ground supported by the

record. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).


1
 See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983).
                                               2
       Walker’s claims against Williams were properly dismissed. As the District Court

ably explained, Walker brings the present action claiming that his procedural due process

rights were violated by the denial of access to the items requested for post-conviction

testing, and seeking production of the items sixteen years after they were seized by the

police. The Pennsylvania statute of limitations for personal injury claims applies when

the underlying cause of action is for a constitutional violation of procedural due process.

Sameric Corp. of Del., Inc. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998). That

period is two years in Pennsylvania. 42 Pa. Cons. Stat. § 5524. Thus, Walker’s claim is

treated as a personal injury claim under § 1983 and is subject to Pennsylvania’s two-year

statute of limitations. Smith v. City of Pittsburgh, 764 F.2d 188, 194 (3d Cir. 1985). The

date on which the applicable statute of limitations tolls is “when the plaintiff knew or

should have known of the injury upon which its action is based.” Sameric Corp., 142
F.3d at 599.

       However, Walker initiated this action well beyond the two-year statute of

limitations during which time he was permitted to bring such a claim. He filed the instant

civil rights suit in the District Court on or around March 26, 2015.2 However, Walker

has admitted that he made a request to his counsel during trial in 1997 that DNA testing

of his clothes be conducted, discussing it “numerous” times. E.D. Pa. Case No. 15-1567,

Docket No. 8 at 2. He had also requested ballistics testing on his firearm by June 30,


2
 While the Complaint was not docketed until April 14, 2015, it was marked “received”
on March 26, 2015. Prisoners are entitled to the benefit of the “Prison Mailbox Rule,”
which deems a pleading filed upon delivery to prison officials. See Houston v. Lack, 487
U.S. 266, 275 (1988).
                                             3
2010. Id. at 21. Considering the dates of these requests, the District Court correctly

concluded that Walker “knew or should have known of the injury upon which its action is

based” – that is, the deprivation of evidence on which his § 1983 claim is predicated—

well over two years before March of 2015, when he filed the present § 1983 suit.3 Thus,

Walker’s claim is time-barred under Pennsylvania’s two-year statute of limitations, and

the District Court properly dismissed the Complaint on this ground.4

                                            III.

       For these reasons, we conclude that this appeal presents no substantial question.

Accordingly, we will summarily affirm the District Court’s order granting Williams’s

motion to dismiss. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




3
  Walker’s Argument in Support of Appeal does not address the statute of limitations
issue.
4
  Because we affirm dismissal on this ground, we need not consider the District
Court’s other basis for dismissal.
                                             4